Name: Commission Regulation (EEC) No 2517/84 of 31 August 1984 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 9 . 84 Official Journal of the European Communities No L 234/37 COMMISSION REGULATION (EEC) No 2517/84 of 31 August 1984 fixing the amount of the subsidy on oil seeds differs by more than one point from the percen ­ tage adopted for the previous fixing,  for certain following months the difference referred to in Article 2 (2) of Regulation (EEC) No 1569/72 exceeds 0,5 % ; whereas this difference in the case of certain forward differential amounts differs by more than one point from the percen ­ tage adopted for the previous fixing ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2066/84 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1 556/84 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 855/84 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (5), as last amended by Regulation (EEC) No 1474/84 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 2066/84 Q, as last amended by Regulation (EEC) No 2483/84 (8) ; Whereas, for the period 22 to 28 August 1984, for certain currencies :  for the current month, the difference referred to in Article 2 ( 1 ) of Regulation (EEC) No 1569/72 HAS ADOPTED THIS REGULATION : Article 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Regulation (EEC) No 2681 /83 shall be as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 1 September 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 August 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66. O OJ No L 150, 6 . 6 . 1984, p. 5 . (3) OJ No L 132, 21 . 5. 1983 , p. 33 . (4) OJ No L 90, 1 . 4. 1984, p. 1 . O OJ No L 167, 25 . 7. 1972, p. 9 . (6) OJ No L 143, 30 . 5 . 1984, p. 4. O OJ No L 191 , 19 . 7. 1984, p. 19 . (8) OJ No L 232, 30 . 8 . 1984, p. 19 . No L 234/38 Official Journal of the European Communities 1 . 9 . 84 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU) 11,094 12,089 12,609 13,129 11,346 11,866 2. Final aids II\ Seeds harvested and processed in : I  Federal Republic of Germany (DM) 35,13 37,54 38,88 40,43 29,95 31,93  Netherlands (Fl) 33,69 36,34 37,75 39,40 33,70 35,84  BLEU (Bfrs/Lfrs) 514,89 561,07 585,21 607,92 525,08 537,93  France (FF) 67,50 74,44 77,47 80,03 67,14 67,48  Denmark (Dkr) 93,36 101,73 106,10 110,48 95,48 99,05  Ireland ( £ Irl) 8,322 9,068 9,453 9,777 8,435 8,628  United Kingdom ( £) 7,254 7,864 8,186 8,508 7,429 7,751  Italy (Lit) 15 887 17 307 17 778 18 259 15 672 16 075  Greece (Dr) 932,19 1 023,20 1 070,27 1 117,35 951,41 998,48 ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 1 . Gross aids (ECU) - 14,874 18,271 18,886 19,501 19,237 2. Final aids l \ l Seeds harvested and processed in : l || l  Federal Republic of Germany (DM) 45,95 53,95 55,53 57,34 48,99  Netherlands (Fl) 44,59 53,52 55,19 57,13 55,15  BLEU (Bfrs/Lfrs) 690,33 847,99 876,53 903,49 891,20  France (FF) 91,88 115,87 119,49 122,58 120,52  Denmark (Dkr) 125,16 153,75 158,93 164,10 161,88  Ireland ( £ Irl) 11,157 13,705 14,160 14,548 14,348  United Kingdom ( £) 9,663 11,735 12,116 1 2,496 12,342  Italy (Lit) 21 912 26 160 26 733 27 319 26 928  Greece (Dr) 1 261,29 1 574,29 1 629,96 1 685,64 1 660,01 ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 1st month 2nd month 3rd month 4th month 5th month DM 2,236670 2,230520 2,224390 2,218490 2,218490 2,202250 Fl 2,522630 2,517270 2,511810 2,506890 2,506890 2,492100 Bfrs/Lfrs 45,132400 45,230600 45,319900 45,399700 45,399700 45,611500 FF 6,867880 6,883320 6,899620 6,915710 6,915710 6,965300 Dkr 8,144240 8,162200 8,178840 8,190770 8,190770 8,231310 £ Irl 0,724780 0,727281 0,729830 0,732175 0,732175 0,739718 £ 0,594302 0,595394 0,596428 0,597278 0,597278 0,599045 Lit 1 383,95 1 389,85 1 396,31 1 403,41 1 403,41 1 425,1 1 Dr 89,4831 89,4831 89,4831 89,4831 89,4831 89,4831